In my opinion, it is never proper practice in submitting special issues to make reference to the pleadings for the subject-matter of the question or issue to be answered. That being true, I think it is a sufficient objection merely to point out that an issue is subject to that vice, and upon a question of the sufficiency of the objection it would not be necessary to state reasons why the reference to the pleadings would be prejudicial. In the instant case, from the standpoint of the jury, it is not certain that the issue referred to the pleadings. It referred to allegations, but plaintiff was a witness on the stand, and in a sense his testimony constituted allegations. I also concur in the judgment for the further reason that there was no contest in the evidence concerning the fact of an injury. Plaintiff's testimony concerning the injury was undisputed and was corroborated in such a way that I am inclined to think there was no necessity for submitting the issue to the jury, and hence there could be no prejudice from the manner of stating the issue.